DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/21/2021 has been entered.  Applicant’s amendment and corresponding arguments, see Pages 09-12, with respect to claims 1 and 29 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn.  Applicant’s amendment to the Claims and Specification have further overcome each and every objection and 112b rejection set forth in the non-Final Office Action previously mailed on 7/21/2021.
Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 29 are allowable for requiring:
“…wherein said solid fillers comprise first particles and second particles, wherein the second particles are coarser than the first particles; providing a substrate layer having an organic binder absorption capacity; contacting the mixture of step i) with the substrate layer having an organic binder absorption capacity; exerting a force on the composite obtained in step iii) for migrating at least a part of said organic binder into said substrate layer;
…removing said substrate layer from the construction obtained in step v) for obtaining the slab; wherein the mixture of step i) is heated before step iv) is performed.”

The closest prior art of record, Humphries (US 2014/0335325 A1, discloses a method for manufacturing a slab (Figure 1-4) comprising: providing a mixture comprising organic binders (paragraph 0072) and solid fillers (filler 4 in Figure 1; paragraphs 0061, 0096).  The solid fillers comprise fine particles and coarse particles (paragraphs 0064-0064, different size grades of particles; different ratios of different size grades of particles).  A substrate layer having an organic binder absorption capacity is provided (matting 110; paragraphs 0079-0080) and the mixture comprising organic binders and solid fillers is contacted with the substrate later (Figure 1C, paragraph 0096).  A force is exerted on the composite (Figure 1D, paragraph 0097; force being a vacuum) and at least a part of the organic binder is migrated into the substrate layer (Figure 1E, paragraph 0098-0099; described resin infusion).  Lastly, a portion of the substrate layer is removed to produce the article (Figures 1H-1I, paragraphs 0100-0101).
Applicant argues, see Pages 10-11, Humphries fails to teach each and every limitation of the claim specifically, exerting a force on the composite obtained (in step iii) for migrating at least a port of said organic binder into said substrate layer.  Applicant asserts the mode disclosed by Humphries in which resin (e.g. binder) is migrated to the substrate does not amount to exerting a force on the composite and points out Humphries relates to methods and systems for resin vacuum infusion (Figures 1A-1I, paragraphs 0095-0101); said infusion not amounting to exerting a force on the composite.  Examiner agrees; as disclosed in paragraph 0098, infusion is used to pull (e.g. by vacuum) the resin into the mold.  Furthermore, after resin infusion is completed…densification may be used to remove or minimize resin wash effects).  In contrast with the current invention, no external force is applied to the mold after resin is added leading to a migration of the resin or binder into the substrate layer.  As disclosed in the in current application, the step of exerting a force on the composite layer…for migrating is critical for forming an interface with a concentration of coarse particles, the interface having a beneficial effect on the mechanical properties (increase in surface hardness) of the final slab (page 10, lines 11-22 of the instant Specification).
Another prior art, Johansson (US 3,615,963), is referenced for disclosing a method for manufacturing a slab (panel in Figures 1-3) comprising: providing a mixture comprising organic binders and solid fillers (col. 2, line 21-31); providing a substrate layer having an organic binder absorption capacity (absorbent layer 6 in Figure 3); contacting the mixture with the substrate layer (col. 1, lines 38-40, the outer layer is now combined with an absorbent layer); exerting a force on the composite for migrating at least a part of said organic binder into said substrate layer (col. 1, lines 40-42, which is pressed down into the outer layer so that the excess liquid binder will be absorbed into the absorbent layer).  Applicant argues, it would be improper to apply the disclosure of Johansson to address the deficiencies of Humphries; specifically, that Johansson fails to teach removing the substrate layer.  Applicant asserts one of ordinary skill in the art would not be inclined nor benefit from removing the absorbent layer (e.g. substrate) form the final slab as the absorbent layer is an essential element of the final panel; Examiner agrees.  As discussed in column 1, lines 34-48 the outer layer is now combined with an absorbent layer…when the resinous binder has cured a rigid hard product is obtained.  Hence, exerting a force on the composite layer…for migrating AND removing said substrate layer is critical for forming an interface with a concentration of coarse particles, the interface having a beneficial effect on the mechanical properties (increase in surface hardness) of the final slab (page 10, lines 11-22 of the instant Specification).
Claims 2-28 and 30-33 are allowable at least for depending on claims 1 and 29, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        12/04/2021

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715